Justice PLEICONES.
I concur in part and dissent in part. I agree with the majority that the circuit court erred in ruling that Hewins was collaterally estopped from arguing his motion to suppress. However, I respectfully dissent from the majority’s holding *118that the motion to suppress should have been granted, as I would not have reached the merits of the suppression motion because it was not ruled on by the lower court.
First, I agree with the majority that collateral estoppel does not apply. However, while the majority distinguishes Snow-don,8 I would go farther and hold that even had the facts of this case been similar to that of Snowdon, Hewins would not be collaterally estopped, since none of the requirements for the application for collateral estoppel have been met. Moreover, I share the majority’s concern that there may never be an appropriate scenario where the State should be permitted to use offensive collateral estoppel against a criminal defendant. Cf. Ashe v. Swenson, 397 U.S. 436, 90 S.Ct. 1189, 25 L.Ed.2d 469 (1970) (allowing defendant to assert collateral estoppel to bar litigation of facts that were determined by an acquittal in a previous prosecution).
Second, I disagree with the majority’s decision to address the suppression motion on the merits, as it was not ruled on below. In the interest of judicial economy, the majority addresses the merits of the suppression motion, “as the parties did in their briefs and at oral arguments.”9 In my opinion, the concern for judicial economy cannot justify ignoring our precedent requiring an issue be preserved before an appellate court will address the merits of the issue. See State v. Dunbar, 356 S.C. 138, 587 S.E.2d 691 (2003) (“In order for an issue to be preserved for appellate review, it must have been raised to and ruled upon by the trial judge.”). Issues not raised and ruled upon in the trial court will not be considered on appeal. Id.
While the merits of the suppression motion were argued by Hewins’s counsel, no evidence was presented. The State did not touch on the merits contending only that Hewins was *119collaterally estopped from arguing the suppression motion. As the majority notes, the circuit court did not and could not address the merits of Hewins’s motion, but held that Hewins was collaterally estopped from challenging the search. As a result, we are presented with a record that is insufficient to determine the merits of this suppression motion. I find it inappropriate for this Court to rule on the merits of a motion when the merits were neither litigated nor ruled on by the lower court. Therefore, I would remand to the circuit court to consider Hewins’s suppression motion.

. State v. Snowdon, 371 S.C. 331, 638 S.E.2d 91 (Ct.App.2006), cert. dismissed as improvidently granted, 381 S.C. 171, 672 S.E.2d 108 (2009).


. I note that the Hewins does not argue the merits of this motion in his brief, but instead responded to the State’s argument in his reply brief. It is well settled appellants may not make new arguments for reversal in their reply brief. Additionally, Hewins does not request this Court rule on the merits, but merely requests we remand this case for a ruling on Appellant’s motion to suppress.